Exhibit 10.1

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (the “Amendment”) is made and entered into this
7th day of July, 2020 (the “Effective Date”), by and between U.S. REIF 111 LOCKE
DRIVE MASSACHUSETTS, LLC, a Delaware limited liability company (the “Landlord”)
and REPLIGEN CORPORATION, a Delaware corporation (the “Tenant”).

RECITALS

WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
February 6, 2018 (the “Lease”) for premises consisting of approximately 63,761
rentable square feet (the “Existing Premises”) in the building known as and
located at 111 Locke Drive, Marlborough, Massachusetts (the “Building”), the
term of which lease currently expires on November 30, 2028 (the “Expiration
Date”);

WHEREAS, Landlord delivered that certain Proposal dated as of March 30, 2020
pursuant to Exhibit “G” attached to the Lease which proposed the terms and
conditions upon which Landlord is willing to lease to Tenant that certain
approximate 66,939 rentable square feet (the “Expansion Premises”, as more
clearly shown on Exhibit “A-1” attached hereto and made a part hereof),
contiguous to the Premises on the first floor in the Building (collectively with
the Existing Premises, the “Premises”, as more clearly shown on Exhibit “A-2”
attached hereto and made a part hereof);

WHEREAS, Tenant desires to exercise its Right of First Offer pursuant to Exhibit
“G” attached to the Lease and accept the terms and conditions set forth in the
Proposal to lease the Expansion Premises;

WHEREAS, Landlord wishes to accommodate Tenant and lease to Tenant the Expansion
Premises on the terms and conditions set forth herein; and

WHEREAS, Landlord and Tenant wish amend the Lease on the terms and conditions as
more fully set forth herein.

AGREEMENTS

NOW, THEREFORE, for mutual consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1.

Definitions. Capitalized terms not otherwise defined herein shall have the
meaning assigned to them in the Lease. In the event of any conflict with respect
to such terms, the definitions set forth in this Amendment shall govern.

 

2.

Incorporation of Recitals. The recitals set forth above are incorporated herein
and made part of this Amendment to the same extent as if set forth herein in
full.

 

3.

Ratification of Lease. Except as amended by the terms of this Amendment, all of
the terms, covenants and conditions of the Lease, as amended, and the rights and
obligations of the Landlord and Tenant thereunder shall remain in full force and
effect and hereby are ratified and affirmed. This Amendment shall be binding
upon and inure to the benefit of Landlord, Tenant and their respective
successors and permitted assigns.



--------------------------------------------------------------------------------

4.

Expansion Space. Effective as of April 1, 2021 (the “Expansion Premises
Commencement Date”), Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, the Expansion Premises. Effective as of the Expansion Premises
Commencement Date, the Premises shall consist of approximately 130,700 rentable
square feet. Accordingly, and as of the Expansion Premises Commencement Date,
all references to “approximately 63,761 rentable square feet” as the square
footage of the Premises shall be deleted and replaced with “approximately
130,700 rentable square feet”. Notwithstanding anything to the contrary
contained in the Lease, the parties acknowledge that as of the Expansion
Premises Commencement Date Tenant shall have the right to exclusively use the
Common Areas as the sole occupant of the Building.

 

5.

Lease Term and Expiration Date. The Lease Term for the Expansion Premises shall
commence on the Expansion Premises Commencement Date and shall be coterminous
with the Lease with respect to the Existing Premises.

 

6.

Fixed Rent. Effective as of the Expansion Premises Commencement Date, the Fixed
Rent schedule attached as Exhibit “B” to the Lease is hereby deleted in its
entirety and replaced with Exhibit “B” attached hereto. As of the Expansion
Premises Commencement Date, Tenant shall pay Fixed Rent in the amounts set forth
in the Fixed Rent Schedule attached hereto as Exhibit “B”. Tenant shall continue
to pay Fixed Rent in the amount set forth in Exhibit “B” attached to the Lease
until, but not including, the Expansion Premises Commencement Date. All other
terms and conditions with respect to the payment of Fixed Rent set forth in the
Lease shall remain in full force and effect.

 

7.

Tenant’s Proportionate Share. Effective as of the Expansion Premises
Commencement Date, Tenant’s Proportionate Share shall be one hundred percent
(100%).

 

8.

Additional Rent. Tenant shall continue to pay Additional Rent as set forth in
the Lease, provided however, Tenant’s Proportionate Share shall be adjusted as
set forth in Section 7 of this Amendment as of the Expansion Premises
Commencement Date.

 

9.

Condition of Premises. Except as set forth herein and in Exhibit “C” attached
hereto, Landlord shall not be responsible for performing any work or
improvements to the Expansion Premises or paying for any work or improvements to
the Expansion Premises and Tenant accepts the Expansion Premises in its “AS IS,
WHERE IS” condition, with all faults. Notwithstanding the foregoing,
(i) Landlord shall deliver the Expansion Premises free of any furniture utilized
by the existing tenant within the Expansion Premises, provided, however,
Landlord will use reasonable efforts to facilitate discussions between Tenant
and the existing tenant regarding the transfer of furniture currently existing
within the Premises to Tenant and Landlord will not be required to remove any
such furniture identified by Tenant in writing to Landlord from the Premises to
the extent such furniture remains within the Premises upon transfer of
possession of the Premises to Tenant, (ii) Landlord hereby agrees to deliver the



--------------------------------------------------------------------------------

  Expansion Premises to Tenant with all Building Systems serving the Expansion
Premises in good working order and repair, which shall include, for purposes of
this Amendment the drive-up loading dock door and appurtenant scissor lift. Upon
receipt from existing tenant, Landlord shall also deliver to Tenant a copy of
any decommissioning reports for or related to the Expansion Premises and any
equipment therein. In addition, prior to the Expansion Premises Commencement
Date, Landlord shall retain a licensed third party to inspect the Expansion
Premises for any existing asbestos containing materials (“ACM”) and deliver a
report to the Tenant evidencing the findings of such inspection. To the extent
any ACM are discovered, Landlord shall be responsible, at its sole cost and
expense, to cause any and all such ACM to be removed or contained pursuant to
applicable law. In the event that, despite reasonable good faith efforts,
Landlord is unable to cause all ACM to be removed or contained prior to the
Expansion Premises Commencement Date, Landlord shall have the right, upon
written notice to Tenant, to extend the Expansion Premises Commencement Date
until such date that all ACM is removed from or contained within the Expansion
Premises pursuant to applicable law. Failure by Landlord to complete the removal
or containment of all ACM on or before the April 1, 2021 shall constitute a
Landlord Delay to the extent it causes a delay in substantial completion of the
Tenant’s Work in the Expansion Premises.

 

10.

Expansion Premises HVAC Units. With respect to all heating, air conditioning and
ventilating units (the “Expansion Premises HVAC Units”) servicing the Expansion
Premises, Tenant, at its sole cost and expense, shall maintain so-called
maintenance contracts with reputable vendors reasonably approved by Landlord;
provided, however, that Landlord shall furnish to Tenant all available
manufacturer’s warranties relating to said equipment. Notwithstanding anything
herein to the contrary, in the event that the Expansion Premises HVAC Units
identified as RTU 1A, RTU 1B and RTU 3 in Exhibit “D-1” attached hereto need to
be replaced during the initial Lease for the Expansion Premises Term (i.e. prior
to November 30, 2028), Landlord shall replace such applicable Expansion Premises
HVAC Units at Landlord’s sole cost and expense, which expense shall not
constitute Additional Rent. For clarity, in the event the repair cost of any one
of the applicable Expansion Premises HVAC Units shall meet or exceed $5,000.00
in any twelve (12) month period, so long as such repairs are not resulting from
Tenant’s failure to maintain such Expansion Premises HVAC Units, Landlord shall
be obligated to replace such Expansion Premises HVAC Units at Landlord’s sole
cost and expense in accordance with the preceding sentence. In the event Tenant
shall fail to perform any required maintenance or repairs to any Expansion
Premises HVAC Units within sixty (60) days of the date such work becomes
necessary and upon at least thirty (30) days prior written notice from Landlord
to Tenant, Landlord may, but shall not be required to, perform such work and
charge the amount of the reasonable out of pocket expense therefor, all in
accordance with Section 20 of the Lease. In addition to the foregoing, in the
event that the certain inoperable AAON HVAC unit, as identified on Exhibit “D-2”
attached hereto, currently located on the roof needs to be removed at any time
during the Term of the Lease due to such AAON HVAC unit causing damage to the
Premises or is otherwise deemed dangerous to person or property, Landlord, at
its sole cost and expense, shall remove such AAON HVAC unit and cap the location
of such.



--------------------------------------------------------------------------------

11.

Notice of Sale. Subject to: (a) Tenant not being in an Event of Default; and
(b) Tenant not having assigned or subleased any portion of the Premises (except
for a Related Assignment), in the event that Landlord desires to sell the
Building, individually, not as part of a portfolio sale comprised of other
buildings (including those situated in the Park), Landlord agrees to endeavor to
provide Tenant written notice of its intention to market the Building for sale
at least thirty (30) days prior to the commencement of the marketing process.
Notwithstanding the foregoing, in no event shall Landlord’s failure to timely
delivery the referenced notice to Tenant be deemed a Landlord Event of Default
and in no event shall Landlord be obligated to sell the Building to Tenant.
Further, the terms of this Section 11 shall not be construed as a right of first
offer or right of first refusal whereby Tenant has a right to purchase the
Building, nor shall Tenant be required to waive any rights herein prior to
Landlord selling all or any portion of the Building to any third party.

 

12.

Amended & Modified Provisions:

a) Utilities. The parties hereby acknowledge and agree that Section 11.14 of the
Lease with respect to utilities shall apply to the Expansion Premises.
Accordingly, from and after the Expansion Premises Commencement Date and
throughout the Term, Tenant shall pay, or cause to be paid when due, for all
utility charges rendered or supplied to, on or in the Premises, directly to the
applicable utility supplier. Notwithstanding the foregoing, Tenant hereby
acknowledges that Landlord is currently contracting with a third party provider
for electrical service to the Expansion Premises and Tenant hereby agrees to
assume the electricity contract(s) identified on Exhibit “E” attached hereto
(the “Existing Electricity Contracts”) for the remainder of the term set forth
in such Existing Electricity Contracts. To the extent Tenant elects to terminate
such Existing Electricity Contracts prior to the expiration of such contracts,
Tenant shall be responsible for any and all termination fees due pursuant to
such Existing Electricity Contracts. Following the expiration or earlier
termination of the Existing Electricity Contracts in accordance with the
foregoing, Tenant shall be entitled, in its sole discretion and at Tenant’s sole
cost and expense, to arrange for electrical service to the Premises from one or
more providers selected by Tenant, and Landlord shall allow such providers to
have access to the Building and the Premises at no cost to Landlord, but
Landlord shall not impose additional fees or charges on Tenant or Tenant’s
electrical service providers to install equipment in designated locations and to
provide service to Tenant in the Building other than any charges actually
incurred by Landlord in connection with the same.

b) Landlord’s Indemnification. As of the Effective Date, the following shall be
inserted as paragraph 2 of Section 8 of the Lease: “Landlord shall defend and
hold harmless Tenant, its respective partners, members, directors, officers,
shareholders, principals, agents and employees from and against any claims
arising from or in connection with the gross negligence or willful misconduct of
Landlord or any of Landlord’s agents, contractors, employees, servants or
licensees.”



--------------------------------------------------------------------------------

c) Alterations by Tenant. Following the Expansion Premises Commencement Date,
the reference to “$100,000.00” in the last sentence of Section 9.1 of the Lease
shall be deleted and replaced with “150,000.00”.

d) Force Majeure. As of the Effective Date, the following shall be inserted as
Section 29.14 of the Lease: “Except for the payment of Rent, neither Landlord
nor Tenant shall be held responsible or liable for delays in the performance of
its obligations hereunder when caused by, related to, or arising out of acts of
God, strikes, lockouts, or other labor disputes, embargoes, quarantines,
abnormal weather, national, regional, or local disasters, calamities, or
catastrophes, inability to obtain labor or materials (or reasonable substitutes
therefor) at reasonable costs or failure of, or inability to obtain, utilities
necessary for performance, governmental restrictions, orders, limitations,
regulations, or controls, national emergencies, delay in issuance or revocation
of permits, enemy or hostile governmental action, terrorism, insurrection,
riots, civil disturbance or commotion, fire or other casualty, and other causes
or events beyond their reasonable control (“Force Majeure”). Landlord and
Tenant, as the case may be, shall take reasonable measures to mitigate and
minimize the impact of any such Force Majeure.”

 

13.

Tenant’s Representations. Tenant hereby represents and warrants to Landlord that
as of the date hereof: (a) all of Tenant’s estate, right, title and interest in
and to the Lease is free and clear of assignments, sublettings, liens and
encumbrances; (b) the Lease is in full force and effect; (c) Tenant is presently
in possession of the Premises and other premises as set forth in the Lease and
is paying the rentals and any other charges or sums due under the Lease; (d) the
Lease has not been modified, supplemented or amended in any way, except as may
be indicated in the recitals set forth above; (e) to the best of Tenant’s
knowledge as of the date of this Amendment, Tenant is not aware of any
actionable defenses, claims or set-offs under the Lease against rents or charges
due or to become due thereunder; and (f) that this Amendment has been duly
authorized, executed and delivered by and on behalf of Tenant and constitutes
the valid and binding agreement of Tenant in accordance with the terms hereof.

 

14.

Landlord’s Representation. Landlord hereby represents and warrants to Tenant
that as of the date hereof: (a) the Lease is in full force and effect; (b) the
Lease has not been modified, supplemented or amended in any way, except as may
be indicated in the recitals set forth above; (c) to the best of Landlord’s
knowledge as of the date of this Amendment, Landlord is not aware of any
defaults by Tenant under the Lease; and (d) that this Amendment has been duly
authorized, executed and delivered by and on behalf of Landlord and constitutes
the valid and binding agreement of Landlord in accordance with the terms hereof.

 

15.

Brokers. Each party represents and warrants to the other that they have not made
any agreement or taken any action which may cause anyone to become entitled to a
commission as a result of the transactions contemplated by this Amendment, and
each will indemnify and defend the other from any and all claims, actual or
threatened, for compensation by any such third person by reason of such party’s
breach of their representation or warranty contained in this Section 15, except
for CBRE, Inc., representing Landlord exclusively and Newmark Knight Frank,
representing



--------------------------------------------------------------------------------

  Tenant exclusively (the “Brokers”). Landlord will pay any commission due to
the Brokers hereunder pursuant to its separate agreement with the Brokers
hereunder subject to execution and delivery of this Amendment by Landlord and
Tenant.

 

16.

Electronic Signatures. The parties hereto consent and agree that this Amendment
may be signed and/or transmitted by facsimile, e-mail of a .pdf document or
using electronic signature technology (e.g., via DocuSign or similar electronic
signature technology), and that such signed electronic record shall be valid and
as effective to bind the party so signing as a paper copy bearing such party’s
handwritten signature. The parties further consent and agree that (a) to the
extent a party signs this Amendment using electronic signature technology, by
clicking “SIGN”, such party is signing this Amendment electronically, and
(b) the electronic signatures appearing on this Amendment shall be treated, for
purposes of validity, enforceability and admissibility, the same as handwritten
signatures.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment to be
executed as of the date set forth above.

 

LANDLORD: U.S. REIF 111 Locke Drive Massachusetts, LLC a Delaware limited
liability company By:   U.S. REIF 111 Locke Drive Massachusetts Manager, LLC a
Delaware limited liability company, its Manager By:   U.S. Real Estate
Investment Fund REIT, Inc. a Delaware corporation, its Manager

 

By:  

/s/ Thomas R. Taranto, Jr.

Name:   Thomas R. Taranto, Jr. Title:   Vice President

 

TENANT: REPLIGEN CORPORATION a Delaware corporation By:  

/s/ Jim Bylund

Name:  

Jim Bylund

Title:  

Vice President, Operations

[SIGNATURE PAGE TO FIRST AMENDMENT TO LEASE]



--------------------------------------------------------------------------------

EXHIBIT “A-1”

EXPANSION PREMISES

(Attached)



--------------------------------------------------------------------------------

EXHIBIT “A-2”

PREMISES

(Attached)



--------------------------------------------------------------------------------

EXHIBIT “B”

FIXED RENT

Tenant shall pay Fixed Rent for the Lease Term as follows:

FIXED RENT BASED ON 130,700 RSF (TOTAL)

 

Period

   Annual Fixed Rent      Monthly Fixed Rent      Per RSF  

Expansion Premises Commencement Date – May 31, 2021

   $ 1,274,325.00      $ 106,193.80      $ 9.75  

June 1, 2021 – May 31, 2022

   $ 1,307,000.00      $ 108,916.70      $ 10.00  

June 1, 2022 – May 31, 2023

   $ 1,339,675.00      $ 111,639.60      $ 10.25  

June 1, 2023 – May 31, 2024

   $ 1,372,350.00      $ 114,362.50      $ 10.50  

June 1, 2024 – May 31, 2025

   $ 1,405,025.00      $ 117,085.40      $ 10.75  

June 1, 2025 – May 31, 2026

   $ 1,437,700.00      $ 119,808.30      $ 11.00  

June 1, 2026 – May 31, 2027

   $ 1,470,375.00      $ 122,531.30      $ 11.25  

June 1, 2027 – May 31, 2028

   $ 1,503,050.00      $ 125,254.20      $ 11.50  

June 1, 2028 – November 30, 2028

     N/A      $ 125,254.20      $ 11.50  



--------------------------------------------------------------------------------

EXHIBIT “C”

WORK LETTER

This Exhibit is a “Work Letter” to the foregoing document captioned “First
Amendment to Lease” dated as of July     , 2020 (referred to herein for
convenience as the “Amendment”) between U.S. REIF 111 LOCKE DRIVE MASSACHUSETTS,
LLC, a Delaware limited liability company (“Landlord”), REPLIGEN CORPORATION, a
Delaware corporation (“Tenant”).

I. Tenant’s Work. Under the Amendment to which this Exhibit is attached, except
as otherwise set forth herein or in Section 9 of the Amendment, Tenant has
agreed to accept the Expansion Premises “as is,” without any obligation for the
performance of improvements or other work by Landlord, and Tenant desires to
perform certain improvements within the Premises, including the Expansion
Premises (the “Tenant’s Work”, as further described below). Such Tenant’s Work
shall be planned and performed strictly in accordance with the provisions of
this Exhibit and applicable provisions of the Lease. Tenant shall take all
actions necessary to cause Tenant’s Planners to prepare the Approved Plans, and
to cause Tenant’s Contractors to obtain permits or other approvals, diligently
prosecute the Tenant’s Work to completion, and obtain any inspections and
occupancy certificates for Tenant’s occupancy of the Expansion Premises. The
parties acknowledge that to the extent the same can be coordinated with the
existing tenant of the Expansion Premises, the Tenant shall have the option to
access the Premises prior to the Expansion Premises Commencement Date (but no
sooner than January 1, 2021)(the “Early Access Option”) for the purposes of
planning and performing the Tenant’s Work, installing telephone and
communications systems, security equipment, related cabling, moving furniture
and other personal property, and for any other matters reasonably related
thereto in connection with Tenant’s preparation of the Premises for Tenant’s
occupancy. Tenant hereby acknowledges and agrees that Landlord shall have no
obligation to take action with respect to coordinating early access with the
existing tenant of the Expansion Premises and in no event shall Landlord be
required to terminate or otherwise modify the existing lease in order for Tenant
to gain such early access. To the extent Tenant exercises the Early Access
Option, Tenant shall not be required to pay Rent during the period of access
prior to the Expansion Premises Commencement Date, provided, however, Tenant
shall be required to pay for utilities used by Tenant and all other terms and
conditions of the Lease shall be in full force and effect during such period of
access prior to the Expansion Premises Commencement Date. Notwithstanding the
foregoing, in the event Tenant Substantially Completes Tenant’s Work and
occupies the Expansion Premises for purposes of conducting business within the
Expansion Premises prior to the Expansion Premises Commencement Date, the
Expansion Premises Commencement Date shall be advanced to such day that Tenant
commences such business operations. Any delays in the foregoing shall not serve
to abate or extend the time for the commencement of rent under the Amendment,
and then only to the extent of one (1) day for each day of “Landlord Delay” (as
defined below), provided substantial completion of the Tenant’s Work and
Tenant’s ability to reasonably use the Expansion Premises is actually delayed
thereby. Landlord agrees to cooperate with Tenant (including signing all
reasonably necessary applications and other documents, at no cost or expense to
Landlord) in assisting Tenant to complete the Tenant’s Work as soon as possible
in accordance with the terms of this Work Letter. Tenant shall notify Landlord
upon completion of the Tenant’s Work (and record any notice of completion
contemplated by law).



--------------------------------------------------------------------------------

As used herein, a “Landlord Delay” shall mean and refer to an actual period of
delay in substantial completion of the Tenant’s Work in the Premises caused by
any of the following:

(i) Landlord’s failure to give approvals or disapprovals of any of the Plans or
changes to the Plans within the applicable time periods specified in this Work
Letter; or

(ii) Landlord’s failure to timely approve Tenant’s Planners or Contractor or
both; or

(iii) Landlord’s failure to provide Tenant or Tenant’s Contractors reasonable
access to the Expansion Premises in accordance with (and subject to) the
provisions of this Work Letter, for the performance of the Tenant’s Work by
Tenant or Tenant’s Contractors; or

(iv) Landlord’s failure to remove ACM in the Expansion Premises in accordance
with Section 9 of this Amendment; or

(v) Any other act or failure to act of Landlord which directly interferes with
and actually delays substantial completion of the Tenant’s Work (but subject to
the other provisions of this Work Letter to the contrary).

Notwithstanding the foregoing, no Landlord Delay shall be deemed to have
occurred unless and until Tenant provides written notice to Landlord advising
Landlord that such delay has occurred and specifying in reasonable detail the
action or inaction on the part of Landlord which is the basis for such notice.
If such action or inaction is not cured by Landlord within two (2) business days
after receipt of such notice (“Count Day”), then the Landlord Delay as set forth
in such notice shall be deemed to have occurred commencing as of the Count Day
and continuing for the number of days the action or inaction of Landlord as set
forth by Tenant in such notice remains uncured.

II. Planning. The term “Plans” herein shall refer to the “Space Plan” and
“Construction Drawings” collectively (as such terms are further defined in
Section IX). The term “Approved Plans” shall refer to the Plans as approved by
Landlord in writing in accordance with this Section.

a. Tenant’s Space Planner, Architect and Engineer. Tenant shall engage an
interior office space planner (“Space Planner”) and a licensed architect
(“Architect”, who may be the same as the Space Planner), each subject to
Landlord’s prior written approval. Tenant shall also engage such licensed
engineering firms (“Engineers”) as may be required or appropriate in connection
with preparing the Plans (e.g. mechanical, electrical, plumbing, structural,
HVAC or other), all of whom shall be reasonably approved by Landlord in writing.
The term “Tenant’s Planners” herein shall refer collectively or individually, as
the context requires, to the Space Planner, Architect or Engineers, as
appropriate, engaged by Tenant, reasonably approved by Landlord in writing in
accordance with this Exhibit. Tenant has sole responsibility to provide all
information concerning its space requirements to Tenant’s Planners, to cause
Tenant’s Planners to prepare the Plans, and to obtain Landlord’s final approval
thereof (including all revisions).



--------------------------------------------------------------------------------

Tenant and Tenant’s Planners may review such existing drawings as Landlord may
provide relating to the Expansion Premises or Building, but shall not rely
thereon (and shall perform independent verifications of all field conditions,
dimensions and other such matters), and Landlord shall have no liability for any
errors, omissions or other deficiencies therein.

b. Space Plan.

i. Tenant shall promptly hereafter cause the Space Planner to submit a “Space
Plan” (as defined in Section IX) to Landlord for approval.

ii. Landlord shall, within five (5) days after receipt thereof, either approve
said Space Plan, or disapprove the same advising Tenant in writing of the
reasons for such disapproval. In the event Landlord disapproves said Space Plan,
Tenant shall modify the same, taking into account the reasons given by Landlord
for said disapproval, or provide a response to the Landlord justifying the basis
for its Design or the contents of the Reports and seeking reconsideration of
Landlord’s disapproval, and shall submit three (3) sets of the revised Space
Plan to Landlord within five (5) days after receipt of Landlord’s initial
disapproval; Landlord shall approve or disapprove of same in writing to Tenant
within three (3) working days after Landlord’s receipt thereof.

iii. The parties shall continue such process in the same time frames until
Landlord grants approval.

c. Construction Drawings and Engineering Report.

i. No later than thirty (30) working days after receipt of Landlord’s approval
of the Space Plan (or such longer time as may be reasonably required in order to
obtain any additional architectural, engineering or HVAC report or due to other
special or unusual features of the Tenant’s Work or Plans), Tenant shall cause
the Architect to submit to Landlord for approval one (1) set of “Construction
Drawings” (as defined in Section IX), and, if appropriate, cause the Engineers
to submit for Landlord’s approval a report (the “Engineering Report”) from
Tenant’s mechanical, structural and electrical engineers indicating any special
heating, cooling, ventilation, electrical, heavy load or other special or
unusual requirements of Tenant, including calculations.

ii. Landlord shall, within ten (10) days after receipt thereof (or such longer
time as may be reasonably required in order to obtain any additional
architectural, engineering or HVAC report or due to other special or unusual
features of the Tenant’s Work or Plans), either approve the Construction
Drawings and Engineering Report, or disapprove the same advising Tenant in
writing of the reasons for disapproval; provided, however, in the event the
Construction Drawings do not materially deviate from the Space Plans, Landlord’s
consent shall not be unreasonably withheld, conditioned or delayed. If Landlord
disapproves of the Construction Drawings or Engineering Report, Tenant shall
modify and submit three (3) sets of revised Construction Drawings, and a revised
Engineering Report, taking into account the reasons given by Landlord for
disapproval, or provide a response to the Landlord justifying the basis for its
design or the contents of the Reports and seeking reconsideration of Landlord’s
disapproval, within five (5) days after receipt of Landlord’s initial
disapproval.

iii. The parties shall continue such process in the same time frames until
Landlord grants approval.



--------------------------------------------------------------------------------

d. Landlord’s Approval. Landlord shall not unreasonably withhold approval of any
Space Plans, Construction Drawings, or Engineering Report submitted hereunder,
if they provide for customary office, research and development, warehouse, light
manufacturing and/or laboratory layouts, with finishes and materials generally
conforming to building standard finishes and materials currently being used by
Landlord at the Building, are compatible with the Building’s shell and core
construction, and if no modifications (other than tie-ins) will be required for
the Building electrical, heating, air conditioning, ventilation, plumbing, fire
protection, life safety, or other Building safety systems or equipment, and will
not require any structural modifications to the Building, whether required by
heavy loads or otherwise, and will not create any potentially dangerous
conditions, potentially violate any codes or other governmental requirements,
potentially materially interfere with any other occupant’s use of its premises,
or potentially materially increase the cost of operating the Complex.
Construction Drawings approved by Landlord in writing (including approved
revisions) are referred to herein as the “Approved Plans.”

e. Governmental Approval of Plans; Building Permits. Tenant shall cause Tenant’s
Contractors (as defined in Section III.a.) to apply for any building permits,
inspections and occupancy certificates required for or in connection with the
Tenant’s Work. If the Plans must be revised in order to obtain such building
permits, Tenant shall promptly notify Landlord, promptly arrange for the Plans
to be revised to satisfy the building permit requirements, and shall submit the
revised Plans to Landlord for approval as a Change Order under Section II.f.
Landlord shall approve or disapprove such revised Plans within three (3) working
days after receipt, such approval not to be unreasonably withheld, conditioned
or delayed. Landlord shall have no obligation to apply for any zoning, parking
or sign code amendments, approvals, permits or variances, or any other
governmental approval, permit or action, provided that Landlord shall reasonably
cooperate with Tenant (but at no additional cost or expense to Landlord) to the
extent the same are required in connection with the Tenant’s Work. If any such
other matters are required, Tenant shall promptly seek to satisfy such
requirements (if Landlord first approves in writing), or shall revise the Plans
to eliminate such requirements and submit such revised Plans to Landlord for
approval in the manner described above. Delays in substantially completing the
Tenant’s Work by the Commencement Date as a result of requirements for building
permits or other governmental approvals, permits or actions shall not affect the
Commencement Date and commencement of Rent, unless resulting from a Landlord
Delay.

f. Changes After Plans Are Approved. If Tenant shall desire, or any governmental
body shall require, any material changes, alterations, or additions to the
Approved Plans other than for minor changes of the type that may be approved
through the authority of an architect under AIA Document A201-2007 General
Conditions of the Contract for Construction or adjustments to deal with field
conditions which the Tenant’s contractor is authorized to make without prior
approval, Tenant shall submit a detailed written request or revised Plans (the
“Change Order”) to Landlord for approval which approval shall not be
unreasonably withheld. Landlord shall approve or disapprove such Change Order
within three (3) working days after receipt. All costs in connection therewith,
including, without limitation, construction costs, permit fees, and any
additional plans, drawings and engineering reports or other studies or tests, or
revisions of such



--------------------------------------------------------------------------------

existing items, shall be included in the Cost of the Tenant’s Work under Section
IV. No delays resulting from any Change Orders or requests therefor shall delay
the Expansion Premises Commencement Date. In the event that the Expansion
Premises are not constructed in accordance with the Approved Plans, Tenant shall
not be permitted to occupy the Expansion Premises until the Expansion Premises
reasonably comply in all material respects therewith; in such case, the Rent
shall nevertheless commence to accrue and be payable as otherwise provided in
the Lease.

III. Contractors, Bids and Contracts.

a. Contractors. Tenant shall engage to perform the Tenant’s Work such
contractors, subcontractors and suppliers (“Tenant’s Contractors”) as Landlord
shall reasonably approve, provided such contractors, sub-contractors and
suppliers are licensed, bonded, reputable and qualified parties capable of
performing quality workmanship who have good labor relations and will be able to
work in harmony with each other and those of Landlord and other occupants of the
Building so as to ensure proper maintenance of good labor relationships, and in
compliance with all applicable labor agreements existing between trade unions
and the relevant chapter of the Association of General Contractors of America
(“AGCA”).

b. Contracts and Guaranties. All contracts entered into by Tenant for the
Tenant’s Work shall contain insurance, indemnity and other provisions consistent
herewith. All contracts involving progress payments shall include appropriate
retention provisions, liquidated damages for delays (if desired by Tenant), and
payment application requirements consistent with this Exhibit. Each Tenant
Contractor shall guarantee that the portion of the Tenant’s Work for which he is
responsible shall be free from any defects or deficiencies in workmanship and
materials for a period of not less than one (1) year from the date of completion
thereof. Every such party shall be responsible for the replacement or repair,
without additional charge, of all such defects or deficiencies in accordance
with its contract within one (1) year after completion of such work or the
correction thereof. The correction of such work shall include, without
additional charge, all additional expenses and damages in connection with such
removal or replacement of all or any part of Tenant’s Work, and/or the Building
and/or common areas, or work which may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
Tenant’s Work shall be contained in the contract or subcontract which shall be
written such that said warranties or guarantees shall inure to the benefit of
both Landlord and Tenant, as their respective interests may appear, and can be
directly enforced by either. Tenant covenants to the extent assignable at no
cost to Tenant to give Landlord any assignment or other assurances necessary to
effect such right of direct enforcement. Copies of all warranties and guarantees
shall be provided to Landlord promptly following completion of the Tenant’s
Work.

IV. Cost of the Tenant’s Work and Allowance.

a. Cost of the Tenant’s Work. Except for the Allowance to be provided by
Landlord hereunder, Tenant shall pay all costs (the “Costs of the Tenant’s
Work”) associated with the Tenant’s Work whatsoever, including without
limitation, all costs for or related to: (1) the so-called “hard costs” of the
Tenant’s Work, including, without limitation, costs of labor, hardware,
equipment and materials, contractors’ charges for overhead and fees, and
so-called “general conditions” (including rubbish removal, utilities, hoisting,
building permits, occupancy



--------------------------------------------------------------------------------

certificates, inspection fees, utility connections, insurance, sales taxes, and
the like), (2) the so-called “soft costs” of the Plans, including, without
limitation, all revisions thereto, and engineering reports, or other studies,
reports or tests, air balancing or related work in connection therewith.
“Tenant’s Work” herein means: (i) the improvements and items of work shown on
the final Approved Plans (including Change Orders), and (ii) any demolition,
preparation or other work required in connection therewith, including without
limitation, structural or mechanical work, additional HVAC equipment or
sprinkler heads, or modifications to any building mechanical, electrical,
plumbing or other systems and equipment or relocation of any existing sprinkler
heads, either within or outside the Premises required as a result of the layout,
design, or construction of the Tenant’s Work or in order to extend any
mechanical distribution, fire protection or other systems from existing points
of distribution or connection, or in order to obtain building permits for the
Tenant’s Work to be performed within the Premises (unless Landlord requires that
the Plans be revised to eliminate the necessity for such Tenant’s Work).

b. Improvement Allowance. Landlord shall provide an improvement allowance (the
“Improvement Allowance”) of $1,794,635.00 (calculated at $26.81 per rentable
square foot of the Expansion Premises based on (66,939 RSF) to be applied toward
the hard costs of Tenant’s Work. The Improvement Allowance is applicable only in
connection with the foregoing costs and shall not be available for any
improvements or alterations made subsequent to substantial completion of the
Tenant’s Work. The Improvement Allowance shall not be used for any other
purpose, such as, but not limited to, trade fixtures, or personal property.

c. Space Planning Allowance. In addition to the Improvement Allowance, Landlord
shall provide an allowance in the amount of $4,685.73 (calculated at $.07 per
rentable square foot of the Expansion Premises) to be applied toward the cost of
the Space Plan (the “Space Plan Allowance”).

d. Bathroom Allowance. In addition to the Improvement Allowance and the Space
Plan Allowance, Landlord shall provide Tenant with an allowance in the amount of
$24,098.04 (calculated at $0.36 per rentable square foot of the Expansion
Premises) (the “Bathroom Allowance”) to be applied toward the hard costs of the
Bathroom Improvements (as defined in Section XII herein).

e. Funding and Disbursement. Landlord shall fund the Improvement Allowance and
the Bathroom Allowance in monthly progress payment installments, based on the
submission of the items hereinafter referenced. Each funding request shall be
accompanied by appropriate invoices, architect’s certificates, a Tenant’s
affidavit, partial or complete lien waivers (as appropriate) and affidavits of
payment by all Tenant’s Contractors, and such other evidence as Landlord may
reasonably require that the cost of the Tenant’s Work and/or the Bathroom
Improvements, as applicable, have been paid and that no architect’s, mechanic’s,
materialmen’s or other such liens have been or may be filed against the Building
or the Premises arising out of the design or performance of such Tenant’s Work
and/or Bathroom Improvements, as applicable. In addition, the final funding
request shall be accompanied by a copy of the “as built” Plans. Landlord may
issue checks to fund the Improvement Allowance and/or the Bathroom Allowance
jointly or separately to Tenant, its general contractor, and any other of
Tenant’s Contractors at Tenant’s request. The Improvement Allowance and the
Bathroom Allowance must be used and requested from Landlord within the initial
twelve (12) months following the Expansion Premises



--------------------------------------------------------------------------------

Commencement Date of this Lease, otherwise, the Improvement Allowance and
Bathroom Allowance shall remain the property of Landlord and Tenant shall have
no further rights to such Improvement Allowance and/or Bathroom Allowance. In
the event that the costs of Tenant’s Work and/or the Bathroom Improvements
exceed the applicable allowance, Tenant shall be responsible for such additional
costs without the right of reimbursement from Landlord. Landlord shall disburse
the Space Plan Allowance to Tenant on a periodic basis (but no more than once
per month) and within fifteen (15) days after Landlord’s receipt from Tenant of
invoices marked paid for such costs. Further, Landlord shall disburse the
applicable portion of the Improvement Allowance allocated by Tenant to be
applied to the Existing Lease Obligations within fifteen (15) days after
Landlord’s receipt of the reference written notice from Tenant. Notwithstanding
anything herein to the contrary, in no event shall any portion of the
Improvement Allowance be applied to Fixed Rent or any other sums due to Landlord
under the terms and conditions of the Lease.

V. Performance of the Tenant’s Work.

a. Conditions to Performing Tenant’s Work. Before commencing any Tenant’s Work,
Tenant shall:

i. Obtain Landlord’s written approval of Tenant’s Planners and the Plans, as
described in Section II.

ii. Obtain, provide copies and post all necessary governmental approvals and
permits as described in Section II.e.

iii. Obtain Landlord’s written approval of Tenant’s Contractors, to the extent
required in Section III.

iv. Provide evidence of insurance to Landlord as described in Section VI.

b. Compliance and Standards. Tenant shall cause the Tenant’s Work to comply in
all respects with the following: (a) the Approved Plans, (b) the Building Code
of the City and State in which the Building is located and Federal, State,
County, City or other laws, codes, ordinances, rules, regulations and guidance,
including the Disabilities Acts as described in Section XI, below, as each may
apply according to the rulings of the controlling public official, agent or
other such person, (c) applicable standards of the National Board of Fire
Underwriters (or successor organization) and National Electrical Code,
(d) applicable manufacturer’s specifications, (e) any work rules and regulations
as Landlord or its agent may have adopted for the Building, and the Rules
attached as Exhibit E to the Lease. Tenant shall use only new, first class
materials in the Tenant’s Work, except where explicitly shown in the Approved
Plans. The Tenant’s Work shall be performed in a thoroughly safe, first class
and workmanlike manner, and shall be in good and usable condition at the date of
completion.

c. Labor Harmony. Tenant shall conduct its labor relations and relations with
employees so as to avoid strikes, picketing, and boycotts of, on or about the
Premises or Building. If any employees strike, or if picket lines or boycotts or
other visible activities



--------------------------------------------------------------------------------

objectionable to Landlord are established, conducted or carried out against
Tenant, its employees, agents, contractors, subcontractors or suppliers, in or
about the Expansion Premises or Building, Tenant shall immediately close the
Expansion Premises and remove or cause to be removed all such employees, agents,
contractors, subcontractors and suppliers until the dispute has been settled.
All Tenant’s Work shall be performed in such a manner as to maintain harmonious
labor relations and Tenant shall insure that Tenant’s Contractors shall take
reasonable steps to assure that any work is carried out without disruption from
labor disputes arising from whatever cause, including, without limitation,
disputes concerning union jurisdiction and the affiliation of workers employed
by said Tenant Contractor or its subcontractors. Tenant shall be responsible to
resolve any such disputes and insure that any such disruptions do not interfere
with the Landlord’s operation of the Building and/or the Park or the quiet
enjoyment of any other tenants in the Building and/or the Park.

d. Complex Operations, Dirt, Debris and Noise. Tenant and Tenant’s Contractors
shall make all efforts and take all steps reasonably appropriate to assure that
all construction activities do not unreasonably interfere with the operation of
the Building or with other occupants of the Building. The Tenant’s Work shall be
coordinated under Landlord’s direction with the work being done or to be
performed, and other activities, for or by other occupants in the Building so
that the Tenant’s Work will not unreasonably interfere with or delay the
completion of any other construction work or other activity in the Building.
Construction equipment and materials are to be kept within the Premises, and
delivery and loading of equipment and materials shall be done at such locations
and at such time as Landlord shall direct so as not to burden the construction
or operation of the Building. Tenant’s contractors shall comply with any work
rules of the Building and Landlord’s requirements respecting the manner of
handling materials, equipment and debris. The Tenant’s Work and all cleaning in
the Premises must be controlled to minimize dirt, dust or other matter from
infiltrating into common or mechanical areas. Tenant and Tenant’s Contractors
shall take all reasonable precautionary steps to minimize dust, dirt, odors,
noise and construction traffic, and to protect their facilities and the
facilities of others affected by the Tenant’s Work and to properly police the
same.

e. Removal of Debris. The contractors and subcontractors shall be required to
remove from the Premises and dispose of, at least once a week and more
frequently as Landlord may direct, all debris and rubbish caused by or resulting
from the Tenant’s Work, and shall not place debris in the Building’s waste
containers. If required by Landlord, Tenant shall sort and separate its waste
and debris for recycling and/or environmental law compliance purposes. Upon
completion of Tenant’s Work, Tenant’s Contractors shall remove all surplus
materials, debris and rubbish of whatever kind remaining within the Building
which has been brought in or created by the contractors and subcontractors in
the performance of Tenant’s Work. If any contractor or subcontractor shall
neglect, refuse or fail to remove any such debris, rubbish, surplus material or
temporary structures within 48 hours after notice to Tenant from Landlord with
respect thereto, Landlord may cause the same to be removed by contract or
otherwise as Landlord may determine expedient, and charge the cost thereof to
Tenant as Additional Rent under the Lease.

f. Utilities and Services. Notwithstanding anything in the Lease to the
contrary, Tenant shall not be responsible for utility costs or charges for any
service (including electricity, HVAC, security and the like) to the Expansion
Premises or for the Tenant’s Work during the period that Tenant performs the
Tenant’s Work.



--------------------------------------------------------------------------------

g. Landlord Rights. Tenant shall permit access to the Expansion Premises, and
inspection of the Tenant’s Work, by Landlord and Landlord’s architects,
engineers, contractors and other representatives (“Landlord’s Representatives”),
at all times during the period in which the Tenant’s Work is being planned,
constructed and installed and following completion of the Tenant’s Work so long
as Landlord and Landlord’s Representatives do not unreasonably interfere with
the completion of the Tenant’s Work. Landlord shall have the right, but not the
obligation, to order any employees of Tenant or any of Tenant’s Contractors who
violate the requirements imposed on Tenant or Tenant’s Contractors in performing
Tenant’s Work to cease the Tenant’s Work.

h. General Requirements. Tenant shall impose on and enforce all applicable terms
of this Exhibit against Tenant’s Planners and Tenant’s Contractors. Landlord
shall have the right to run utility lines, pipes, conduits, duct work and
component parts of all mechanical and electrical systems where necessary or
desirable through the walls and in the ceilings of the Expansion Premises, to
repair, alter, replace or remove the same, and to require Tenant to install and
maintain proper access panels thereto. If an expansion joint occurs within the
Expansion Premises, Tenant shall install finish floor covering to or covering
such joint in a workmanlike manner, and Landlord shall not accept responsibility
for any finish floor covering applied to or installed over the expansion joint.
Landlord may impose reasonable additional requirements from time to time in
order to ensure that the Tenant’s Work, and the construction thereof does not
disturb or interfere with any other occupants of the Building, or their
visitors, contractors or agents, nor interfere with the efficient, safe and
secure operation of the Building. Tenant shall provide Landlord with “as built”
drawings no later than thirty (30) days after completion of the Tenant’s Work.

VI. Insurance. In addition to any insurance which may be required under the
Lease, Tenant’s Contractors shall secure, pay for and maintain during the
continuance of construction and fixturing work within the Building or Expansion
Premises, insurance in the following minimum coverages and the following minimum
limits of liability:

a. Worker’s compensation and employer’s liability insurance with limits of not
less than $2,000,000.00, or such higher amounts as may be required from time to
time by any employee benefit acts or other statutes applicable where the work is
to be performed, and, in any event sufficient to protect Tenant’s Contractors
from liability under the aforementioned acts.

b. Comprehensive General Liability Insurance (including Contractors’ Protective
Liability) in an amount not less than $2,000,000.00 per occurrence, whether
involving bodily injury liability (or death resulting therefrom) or property
damage liability or a combination thereof, with a minimum aggregate limit of
$2,000,000.00, and with umbrella coverage with limits not less than
$3,000,000.00. Such insurance shall contain an endorsement covering Tenant’s and
Tenant’s Contractors’ indemnity obligations under the contracts and the Lease.
Such insurance shall provide for explosion and collapse, completed operations
coverage and broad form blanket contractual liability coverage and shall insure
Tenant’s Contractors against any and all claims for bodily injury, including
death resulting therefrom, and damage to the property of others and arising from
its operations under the contracts whether such operations are performed by
Tenant’s Contractors or by anyone directly or indirectly employed by any of
them.



--------------------------------------------------------------------------------

c. Comprehensive Automobile Liability Insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired, or
non-owned in an amount not less than $500,000.00 for each person in one
accident, and $1,000,000.00 for injuries sustained by two or more persons in any
one accident and property damage liability in an amount not less than
$1,000,000.00 for each accident. Such insurance shall insure Tenant’s
Contractors against any and all claims for bodily injury, including death
resulting therefrom, and damage to the property of others arising from its
operations under the contracts, whether such operations are performed by
Tenant’s Contractors, or by anyone directly or indirectly employed by any of
them.

d. Builder’s Risk insurance upon the entire Tenant’s Work to the full insurable
value thereof. This insurance shall name as “loss payee” Landlord and Tenant
(and their respective contractors and subcontractors of any tier to the extent
of any insurable interest therein), as their interests may appear, in the
Tenant’s Work and shall insure against the perils of fire and extended coverage
and shall include “all risk” insurance for physical loss or damage including,
without duplication of coverage, theft vandalism and malicious mischief. If
portions of the Tenant’s Work stored off the site of the Property or in transit
to said site are not covered under said Builder’s Risk insurance, then Tenant
shall effect and maintain similar property insurance on such portions of the
Tenant’s Work.

e. All policies (except the worker’s compensation policy) shall be endorsed to
include as additional insured parties, Landlord, the property management company
for the Complex, the parties listed on, or required by, the Lease, and such
additional persons as Landlord may designate. The waiver of subrogation
provisions contained in the Lease shall apply to all insurance policies (except
the workmen’s compensation policy) to be obtained by Tenant pursuant to this
paragraph. The insurance policy endorsements shall also provide that all
additional insured parties shall be given thirty (30) days’ prior written notice
of any reduction, cancellation or non-renewal of coverage (except that ten
(10) days’ notice shall be sufficient in the case of cancellation for
non-payment of premium) and shall provide that the insurance coverage afforded
to the additional insured parties thereunder shall be primary to any insurance
carried independently by said additional insured parties. Additionally, where
applicable, each policy shall contain a cross liability and severability of
interest clause. All insurance carriers hereunder shall be rated at least A and
X in Best’s Insurance Guide. Certificates for all such insurance shall be
delivered to Landlord before the construction is commenced or contractor’s
equipment is moved onto the Complex. In the event that during the course of
Tenant’s Work any damage shall occur to the construction and improvements being
made by Tenant, then Tenant shall repair the same at Tenant’s cost.

VII. Intentionally omitted.

VIII. Certain Definitions.

a. Space Plan. “Space Plan” herein means a floor plan, drawn to scale, showing
(i) demising walls, interior walls and other partitions, including type of wall
or partition and height, (ii) doors and other openings in such walls or
partitions, including type of door and hardware,



--------------------------------------------------------------------------------

(iii) any floor or ceiling openings, and any variations to building standard
floor or ceiling heights, (iv) electrical outlets, and any restrooms, kitchens,
computer rooms, file cabinets, file rooms and other special purpose rooms, and
any sinks or other plumbing facilities, or other special electrical, HVAC,
plumbing or other facilities or equipment, including all special loading,
(v) communications system, including location and dimensions of equipment rooms,
and telephone and computer outlet locations, (vi) special cabinet work or other
millwork items, (vii) any space planning considerations under the Disabilities
Acts, (viii) finish selections (i.e. color selection of painted areas, and
selection of floor and any special wall coverings from Landlord’s available
building standard selections (which selections Tenant may defer and include with
the Construction Drawings), and (ix) any other details or features requested by
Architect, Engineer or Landlord in order for the Space Plan to serve as a basis
for preparing the Construction Drawings.

b. Construction Drawings. “Construction Drawings” herein means fully dimensioned
architectural construction drawings and specifications, and any required
engineering drawings (including mechanical, electrical, plumbing, structural,
air conditioning, ventilation and heating), and shall include any applicable
items described above for the Space Plan, and to the extent applicable:
(i) electrical outlet locations, circuits and anticipated usage therefor,
(ii) reflected ceiling plan, including lighting, switching, and any special
ceiling specifications, (iii) duct locations for heating, ventilating and air
conditioning equipment, (iv) details of all millwork, (v) dimensions of all
equipment and cabinets to be built in, (vi) furniture plan showing details of
space occupancy, (vii) keying schedule, (viii) lighting arrangement,
(ix) location of print machines, equipment in lunch rooms, concentrated file and
library loadings and any other equipment or systems (with brand names wherever
possible) which require special consideration relative to air conditioning,
ventilation, electrical, plumbing, structural, fire protection, life fire safety
system, or mechanical systems, (x) special heating, ventilating and air
conditioning equipment and requirements, (xi) weight and location of heavy
equipment, and anticipated loads for special usage rooms, (xii) demolition plan,
(xiii) partition construction plan, (xiv) all requirements under the
Disabilities Acts and other governmental requirements, and (xv) final finish
selections, and any other details or features requested by Architect, Engineer
or Landlord in order for the Construction Drawings to serve as a basis for
contracting the Tenant’s Work.

IX. Taxes. Tenant shall pay prior to delinquency all taxes, charges or other
governmental impositions (including without limitation, any real estate taxes or
assessments, sales tax or value added tax) assessed against or levied upon
Tenant’s fixtures, furnishings, equipment and personal property located in the
Premises and the Tenant’s Work to the Premises under this Exhibit. Whenever
possible, Tenant shall cause all such items to be assessed and billed separately
from the property of Landlord. In the event any such items shall be assessed and
billed with the property of Landlord, Tenant shall pay its share of such taxes,
charges or other governmental impositions to Landlord within thirty (30) days
after Landlord delivers a statement and a copy of the assessment or other
documentation showing the amount of such impositions applicable to Tenant.

X. Disabilities Acts. Tenant shall be responsible for matters under any laws or
governmental regulations, rules or guidance materials pertaining to persons with
disabilities (referred to herein as the “Disabilities Acts”) relating to the
Expansion Premises or Tenant’s



--------------------------------------------------------------------------------

Work hereunder (including washrooms on full floors) and not relating generally
to the Building or Complex. Without limiting the generality of the forgoing,
Tenant shall: (a) provide complete and accurate information such that the Plans
will comply with the Disabilities Acts, and update such information as needed,
and (b) be responsible for any changes to the Tenant’s Work or Premises
resulting from changes in Tenant’s employees, business operations or the
Disabilities Acts. Without limitation as to other provisions, Tenant hereby
expressly acknowledges that Tenant’s indemnity and related obligations under the
Lease shall apply to violations of this provision. Notwithstanding the
foregoing, Landlord shall be responsible to cause the Expansion Premises to be
compliant with the Disabilities Acts upon delivery of possession of the
Expansion Premises to Tenant, provided, however, in the event that Tenant’s Work
triggers a requirement to perform an alteration to the Premises to comply with
the Disabilities Acts, Tenant shall be responsible for such alteration.

XI. Miscellaneous.

a. Interpretation. If this Work Letter is attached as an Exhibit to an amendment
to an existing lease (“Original Lease”), whether such amendment adds space,
relocates the Premises or makes any other modifications, the term “Lease” herein
shall refer to such amendment, or the Original Lease as amended, as the context
implies. By way of example, in such case, references to the “Premises” and
“Commencement Date” herein shall refer, respectively, to such additional or
relocated space and the effective date for delivery thereof under such
amendment, unless expressly provided to the contrary herein. Capitalized terms
not otherwise defined herein shall have the meanings ascribed thereto in the
Lease.

b. Application. This Exhibit shall not apply to any additional space added to
the Premises at any time, whether by any options or rights under the Lease or
otherwise, or to any portion of the Premises in the event of a renewal or
extension of the Term of the Lease, whether by any options or rights under the
Lease or otherwise, unless expressly so provided in the Lease or any amendment
or supplement thereto.

c. Lease Provisions and Modification. This Exhibit is intended to supplement and
be subject to the provisions of the Lease, including, without limitation, those
provisions requiring that any modification or amendment be in writing and signed
by authorized representatives of both parties.

d. Limitation of Landlord’s Liability. Landlord’s approval of Tenant’s Plans and
contracts, and Landlord’s designations, lists, recommendations or approvals
concerning Tenant’s Planners and Contractors shall not be deemed a warranty as
to the quality or adequacy thereof or of the Plans or the Tenant’s Work, or the
design thereof, or of its compliance with laws, codes and other legal
requirements.

e. No Third-Party Beneficiaries. The Amendment and this Exhibit are not intended
to create any third-party beneficiaries. Without limiting the generality of the
foregoing, no Tenant Contractors or Tenant Planners shall have any legal or
beneficial interest in the Improvement Allowance.



--------------------------------------------------------------------------------

XII. Bathroom Improvements. In addition to Tenant’s Work, Tenant desires to make
certain improvements to the existing bathrooms within the Expansion Premises
(“Bathroom Improvements”). All work performed by Tenant relative to the Bathroom
Improvements shall be performed in accordance with the terms and conditions of
this Exhibit “C”, including, without limitation, Landlord’s approval thereof.
Landlord and Tenant shall mutually agree on the finishes and scope of work to be
performed in connection with the Bathroom Improvements, provided, however,
Landlord shall have the right to select such finishes and scope of work to the
extent the parties fail to mutually agree upon such. Notwithstanding anything
herein to the contrary, the parties acknowledge that Landlord shall be
responsible to deliver the Premises in compliance with all applicable laws,
provided, however, Tenant acknowledges and agrees that it shall be solely liable
for any costs associated with and/or additional work required to be in
compliance with any applicable law, including without limitation, the ADA, due
to the Bathroom Improvements.



--------------------------------------------------------------------------------

EXHIBIT “D-1”

Expansion Premises HVAC Units

(Attached)



--------------------------------------------------------------------------------

EXHIBIT “D-2”

AAON HVAC Unit

(Attached)



--------------------------------------------------------------------------------

EXHIBIT “E”

Existing Electricity Contracts

 

  1.

Constellation NewEnergy, Inc. Electricity Supply Agreement – Fixed Price
Solutions – 3/11/19; and

 

  2.

Constellation NewEnergy, Inc. Electricity Supply Agreement – Fixed Price
Solutions – 3/5/20